DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, the original disclosure does not teach/suggest “an output unit for outputting a signal based on the electric charge converted by the photoelectric conversion unit”; “a first signal line to which the signal is output from the output unit; and a second signal line for holding the signal output to the first signal line.”
Upon searching the specification of the original disclosure, there does not appear to be texts related to the claim languages such as “first signal line” and “second signal line”. 
Regarding claims 3 and 4, the original disclosure does not teach “a first connection unit” and “a second connection circuit’.    
Regarding claim 7, the original disclosure does not appear to teach “the second signal line is constituted by a wire and a conductor to which a predetermined potential is applied”. The term “wire” couldn’t be found through a text search.  
Regarding claim 8, the original disclosure does not appear to teach third signal and fourth signal line.  Furthermore, it appears the original disclosure teaches “FD” that stores electrical charges and not the third signal line.
Claim Rejections - 35 USC § 112
Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, since the original disclosure does not teach first and second signal lines, there are several signal lines can be interpreted as first signal line since several of the wires output signal is passed through.  Same is true for the second signal line.  If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under  § 112,   ¶ 2.   Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008).
Claims 3-11 are rejected because of their dependency upon rejected claim 2.  
Regarding claim 2, it is further unclear how signal line “holding” the charge.  That is, signal line, as understood by the ordinary skill in the art, is a medium in which electrons travels and not stored.  Given the lack of description in the original disclosure regards to the scope of “holding” the charge, the examiner is unable to determine the scope of the claim.  
For at least the above reasons, claims 2-11 are rejected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TKO